Citation Nr: 0923197	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-04 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling based 
upon slight instability, and 10 percent disabling for 
arthritis with noncompensable limitation of motion.

2.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for increased ratings for his right and left 
knee disabilities.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's 
right knee disability has been manifested by subjective 
complaints of pain, instability, giving way, weakness, and 
fatigability, and objective findings of extension to 0 
degrees, flexion limited to 120 degrees, no more than slight 
instability, and degenerative changes.  There is no clinical 
evidence of ankylosis, dislocation, or locking.

2.  Throughout the pendency of the appeal, the Veteran's left 
knee disability has been manifested by subjective complaints 
of pain, instability, giving way, weakness, and fatigability, 
and objective findings of extension to 0 degrees, flexion 
limited to 70 degrees, no more than slight instability, and 
degenerative changes.  There is no clinical evidence of 
ankylosis, dislocation, or locking.


CONCLUSIONS OF LAW

The criteria for ratings in excess of 10 percent for 
instability and 10 percent for arthritis of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256, 5258-62 
(2008).

2.  The criteria for a rating in excess of 10 percent for 
arthritis with limitation of flexion of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 
5256, 5258-62.

3.  The criteria for a separate 10 percent evaluation for 
slight instability of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 
5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2008); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

With respect to a claim seeking increased compensation for an 
already service-connected disability, 38 U.S.C.A. § 5103(a) 
requires that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  Additionally, the claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.; see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, 
the notice must provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Id.

In the present case, notice was provided to the Veteran in 
March 2006, prior to the initial AOJ decision on his claims.  
This letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Board acknowledges that this 
notice letter did not fully meet the requirements set forth 
in Vazquez-Flores.  This error, however, did not affect the 
essential fairness of the adjudication.  Specifically, the 
Veteran was advised in the pre-adjudicatory notice that he 
must provide evidence demonstrating a worsening or increase 
in the severity of his disabilities, and that such 
information could include different types of medical and lay 
evidence and statements from people with personal knowledge 
of his symptoms.  In addition, he was notified that it was 
his responsibility to support the claims with appropriate 
evidence.  The Veteran responded to the notice sent and 
identified medical evidence in connection with his claims, 
which indicates he affirmatively demonstrated his 
understanding of the need to provide VA with information and 
evidence to support his claims.  Further, the Veteran 
demonstrated actual knowledge that he needed to show the 
effect that the worsening of his service-connected 
disabilities had on his employment and daily life as he 
submitted statements indicating that his knee disabilities 
had worsened since the date of the last evaluation.   

Post-adjudication, the Veteran was sent a statement of the 
case in January 2008 that notified him of the Diagnostic 
Codes that contain the criteria of what is necessary to show 
entitlement to higher disability ratings for his knee 
disabilities.  Furthermore, the statement of the case advised 
the Veteran of which Diagnostic Codes were relevant to his 
claims and the rating criteria and the range of severity for 
each Diagnostic Code.  Thus, the Board finds that any 
deficiencies in the pre-adjudicatory notices provided to the 
Veteran are nonprejudicial as the Veteran either had actual 
knowledge or a reasonable person could be expected to 
understand what was needed.  Consequently, the Board 
concludes the error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  

As to VA's duty to assist, the Veteran did not report 
receiving any private treatment for his knee disabilities.  
VA outpatient treatment records have been obtained and he has 
not identified any outstanding records pertaining to 
treatment received for the claimed conditions.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the Veteran's claims.  VA also offered the Veteran the 
opportunity to testify before the Board.  The Veteran, 
however, declined the offer.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the Veteran with an appropriate VA examination in 
April 2006.  There is no objective evidence indicating that 
there has been a material change in the severity of the knee 
disabilities since he was last examined.  As such, a remand 
is not required solely due to the passage of time since the 
most recent VA examination was prepared.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  Moreover, he has not reported 
receiving any recent treatment, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
conditions.

Accordingly, the Board finds that VA has satisfied its duties 
to inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
Diagnostic Codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the knee and spine are considered major joints.  
38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
Diagnostic Codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and evaluation 
of a knee disability under both of those codes does not 
amount to pyramiding.  However, a separate rating must be 
based on additional compensable disability.  38 C.F.R. § 4.14 
(2008); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's right knee disability is rated 10 percent 
disabling under DC 5257 (other impairment of the knee), and 
10 percent disabling under DC 5010 (traumatic arthritis).  38 
C.F.R. § 4.71a, DCs 5010, 5257.  His left knee disability is 
rated 10 percent disabling under DC 5010.    Diagnostic codes 
5260 (limitation of flexion of the leg), and 5261 (limitation 
of extension of the leg) are also applicable in this 
instance.  Finally, because the record reflects that the 
Veteran is status post menicscal repair of the left knee, DC 
5259, which pertains to symptomatic removal of semilunar 
cartilage, is also applicable with regard to that knee.  

In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5262 (impairment of the 
tibia and fibula) and 5263 (genu recurvatum) are not 
applicable in this case, as the medical evidence does not 
show that the Veteran has any of those conditions.  
Specifically, the treatment records and the April 2006 report 
of VA examination do not demonstrate any objective finding 
ankylosis of the either knee.  Additionally, the Veteran has 
denied episodes of locking, and no treatment record or report 
of VA examination demonstrates any objective finding of 
dislocation of the semilunar cartilage or locking of either 
knee, nor any impairment of the tibia and fibula.  

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under Diagnostic Code 5260, a zero percent rating is 
warranted for flexion limited to 60 degrees; a 10 percent 
rating is warranted for flexion limited to 45 degrees; a 20 
percent rating is warranted for flexion limited to 30 
degrees; and a maximum 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Under Diagnostic Code 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Clinical records, dated from February 2005 to May 2006, show 
that the Veteran routinely complained of right and left knee 
pain.  These records reflect that the range of motion of his 
knees was felt to be "satisfactory" but that his knees were 
tender with movement.  The precise ranges of motion of the 
knees, however, were not recorded throughout this period.  
These records also show that the Veteran wore stabilizing 
braces on each knee, and that his knees were exacerbated by 
prolonged walking or standing.

On VA examination in April 2006, the Veteran complained of 
painful right and left knees for which he took 500 mg of 
Naproxen twice daily.  He stated that his knees were painful 
while working, as his job required climbing, prolonged 
driving, and prolonged walking, which exacerbated his knee 
pain.  The pain, however, did not prohibit him from working, 
as he was able to tolerate the pain.  Physical examination 
revealed bilateral extension to 0 degrees, right knee flexion 
to 120 degrees, and left knee flexion to 70 degrees, with 
pain throughout the range of motion process.  There was no 
evidence of additional functional limitation as a result of 
fatigue, weakness, lack of endurance or incoordination of 
either knee with repetitive movement.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the Veteran had full extension of 
the knees, or extension to zero degrees.  Extension to zero 
degrees warrants a noncompensable evaluation and a higher 
evaluation for either knee is not warranted under Diagnostic 
Code 5261.  Similarly, the evidence does not support a higher 
rating under Diagnostic Code 5260.  Flexion to 120 and 70 
degrees does not warrant a higher rating under Diagnostic 
Code 5260.  Even an additional 10 percent loss of 
functionality does not meet the criteria for higher ratings.  
38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 
(1995).  

The Board has determined that the Veteran is not entitled to 
a compensable rating for either knee under either Diagnostic 
Code 5260 or 5261. Given that he did not meet the criteria 
for a compensable rating under either of these Diagnostic 
Codes, General Counsel Precedent Opinion VAOPGCPREC 9-2004 is 
not applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria for a compensable rating under 
Diagnostic Codes 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of Diagnostic Code 5260 or Diagnostic Code 5261.

The Veteran in this case has been awarded 10 percent ratings 
under DC 5010, for traumatic arthritis.  38 C.F.R. § 4,71a, 
DC 5010.  In order to be eligible for a separate rating under 
this diagnostic code, the Veteran must not qualify for 
compensation under the diagnostic codes pertaining to 
limitation of motion.  See 38 C.F.R. §§ 5003, 5010.  As 
discussed above, the Veteran here does not qualify for 
compensation on the basis of limitation of motion.  The issue 
before the Board, then, is whether the Veteran is entitled to 
a higher rating under DC 5010 for his traumatic arthritis.  
Under DC 5010, a 20 percent evaluation is not warranted 
unless X-ray evidence shows involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.  The knee is considered a major 
joint.  While the Veteran is service-connected for arthritis 
in two major joints, because there is no evidence 
demonstrating that his arthritis has caused any 
incapacitating exacerbations, he is not entitled to a higher 
rating of 20 percent.  The Veteran himself has stated that 
his knee pain has not prohibited him from working, and that 
he is able to tolerate the pain.  Thus,  he is not entitled 
to ratings greater than the current 10 percent ratings under 
this code.

Next, DC 5257 provides for a 10 percent rating for knee 
impairment with slight recurrent subluxation or lateral 
instability, and a 20 percent rating for knee impairment with 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  Under 
38 C.F.R. § 4.31, where the criteria for a compensable rating 
under a Diagnostic Code are not met, and the schedule does 
not provide for a zero percent evaluation, as in DC 5257, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2008).

Treatment records dated from February 2005 to May 2006 show 
that the Veteran complained of instability and giving way of 
the left knee, for which he regularly wore a knee brace.  In 
March 2006, he complained of left hip pain after his left 
knee gave out while walking up steps.  In trying to catch 
himself and prevent falling down the stairs, the Veteran 
strained his left hip.  On VA examination in April 2006, the 
Veteran complained of pain, weakness, and instability of the 
left knee.  Physical examination, however, revealed no 
ligamentous instability.  While there is no clinical evidence 
of ligamentous instability in this case, the Board finds that 
the Veteran's left knee disability is consistent with non-
ligamentous instability and giving way of the knee.  
Resolving the benefit of the doubt in favor of the Veteran, 
the Board finds that the Veteran is entitled to a separate 10 
percent rating for slight instability of the left knee.  In 
addressing whether he is entitled to a rating higher than 10 
percent, the Board finds that he is not, as there is no 
clinical evidence of instability.  A left knee that appears 
stable on examination may not be found to equate to moderate 
instability.  

With respect to the right knee, the treatment records show 
that the Veteran wore a right knee brace for added knee 
stability but do not demonstrate specific complaints 
regarding instability of the right knee.  On VA examination 
in April 2006, the Veteran complained of pain in his right 
knee, but did not complain of instability.  Physical 
examination of the right knee revealed no ligamentous 
instability.  Given that the Veteran has not complained of 
right knee instability throughout the appeal period, and VA 
examination revealed no evidence of ligamentous instability, 
the Board finds that the Veteran's right knee instability 
does not qualify as "moderate," and that he is therefore not 
entitled to a rating higher than 10 percent for instability 
of the right knee under DC 5257.

Turning next to the final applicable diagnostic code, DC 
5259, the Board finds that while the Veteran is status post 
anterior cruciate ligament repair of the left knee, he is not 
entitled to a separate 10 percent rating under this 
diagnostic code.  A separate rating under this diagnostic 
code is not warranted because there is no other 
symptomatology associated with the removal of semilunar 
cartilage that has not been accounted for by the 10 percent 
rating under DC 5257 and the 10 percent rating under DC 5010.  
To also grant a separate 10 percent rating under 5259 in this 
case would amount to impermissible pyramiding.  38 C.F.R. § 
4.14 (2008).  As DC 5259 does not provide for a rating higher 
than 10 percent, DC 5259 also cannot serve as a basis for 
ratings higher than 10 and 10 percent for the left knee.

Finally, the Board has considered whether the record raises 
the matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
right and left knee disabilities, but findings supporting 
ratings in excess of 10 percent for painful limitation of 
motion and in excess of 10 percent for slight instability 
have not been documented.  In addition, it has not been shown 
that the service-connected disabilities have required 
frequent periods of hospitalization or have produced marked 
interference with the Veteran's employment.  While the 
Veteran is limited in his ability to perform certain tasks, 
the record reflects that the Veteran continues to work full 
time at his job, despite his knee pain.  Therefore, the Board 
finds that referral for consideration of the assignment of 
extraschedular ratings is not warranted.

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the 
credible evidence demonstrates that separate 10 percent 
ratings for painful limitation of flexion with arthritis and 
slight instability of the knees, but no higher, have been 
warranted throughout the pendency of the appeal.  The benefit 
of the doubt has been given to the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for instability of the right 
knee is denied.

A rating in excess of 10 percent for arthritis of the right 
knee is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for 
instability of the left knee is granted.

A rating in excess of 10 percent for arthritis of the left 
knee is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


